BLUE, Judge.
Charles Allen appeals his conviction for third-degree grand theft. Finding no reversible error, we affirm his conviction. However, as the State concedes, the trial court erred in imposing a $100 restitution award without a hearing. See Trice v. State, 655 So.2d 1270 (Fla. 2d DCA 1995) (reversing restitution that was imposed without affording defendant notice or opportunity to be heard on the amount). Accordingly, we affirm the conviction but reverse the restitution order and remand for a hearing.
Conviction affirmed; restitution order reversed; remanded.
CAMPBELL, A.C.J., and CASANUEVA, J., concur.